Exhibit 24(b)(8.57) Amendment No. 1 to the DFA Investment Dimensions Group Inc. Dimensional Investment Group Inc. Administrative Service Agreement THIS AMENDMENT , dated as of May 20, 2009, by and among ING Financial Advisers, LLC (“ING Financial”), ING Life Insurance and Annuity Company (“ING Life”) (together with ING Financial, the “Sub-Administrator”), DFA Investment Dimensions Group Inc. and Dimensional Investment Group Inc. (either, “Company”) amends that certain Administrative Service Agreement dated as of July 9, 2008 (the “Agreement”). Capitalized terms not otherwise defined in this Amendment have the meanings assigned to them in the Agreement. WITNESSETH: WHEREAS, the parties wish to extend the deadline for submission of final written instructions from 7:30 a.m. Eastern Time on a business day to 8:00 a.m. Eastern Time on a business day; NOW THEREFORE, the Sub-Administrator and Company hereby amend the agreement as follows: 1.
